Citation Nr: 1615633	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  09-41 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity as due to diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity as due to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the right lower as due to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the left lower as due to diabetes mellitus.

5.  Entitlement to service connection for a respiratory disorder, claimed as upper respiratory tract infection and tuberculosis.

6.  Entitlement to service connection for a right ankle disorder.

7.  Entitlement to service connection for a left ankle disorder.
8.  Entitlement to an increased rating in excess of 20 percent for the thoracolumbar spine disability.

9.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the right hip.

10.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the left hip.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1971 and from February 1985 to July 1990.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The issues on appeal were previously remanded by the Board in July 2013 to obtain Social Security Administration (SSA) disability records.  This was accomplished, and the claims were readjudicated in a March 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board notes that the claim for service connection for tinnitus was also remanded by the Board in July 2013.  In a March 2015 rating decision, the RO granted service connection for tinnitus; as such, this issue is no longer before the Board for consideration.

Moreover, the claims for service connection for posttraumatic stress disorder (PTSD) and an increased rating in excess of 10 percent for the Veteran's anxiety disorder were also remanded by the Board in July 2013.  In a March 2015 rating decision, the Veteran was assigned a 100 percent disability rating for bipolar disorder with symptoms of PTSD, effective September 28, 2007 (the date of the Veteran's claim for increased ratings).   Notably, the March 2015 rating decision indicated that the Veteran's 100 percent disability rating was being granted for symptoms of bipolar disorder, PTSD, and the previously rated anxiety disorder.  As such, the Board finds that symptoms of the Veteran's anxiety disorder have already been contemplated in the current 100 percent rating for bipolar disorder.  See 38 C.F.R. § 4.14 (2015) (Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities).  Without any evidence that clearly differentiates symptoms of the anxiety that are distinct and separate from those encompassed by the bipolar disorder, the Board finds that the Veteran has been granted the maximum schedular rating for his mental disorders, to include symptoms associated with anxiety disorder.  In sum, the RO granted a 100 percent rating for the Veteran's psychiatric disability effective throughout the rating period on appeal; as this is the maximum possible rating, the issue for an evaluation in excess of 10 percent for anxiety disorder is no longer considered to be on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed peripheral neuropathy of the bilateral upper and lower extremities as due to his type II diabetes mellitus.

2.  The Veteran is not service-connected for type II diabetes mellitus. 

3.  The Veteran does not have a currently diagnosed respiratory disorder or active residuals of tuberculosis.

4.  Although the Veteran sustained bilateral ankle sprains in service, he does not have a currently diagnosed bilateral ankle disability.

5.  For the entire rating period on appeal, the Veteran's lumbar spine disability was not manifested by limitation of forward flexion to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

6.  The Veteran's right and left hip disabilities have not manifested flexion of the thigh limited to 45 degrees or less, ankylosis, or adduction such that the Veteran is unable to cross his legs.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the right upper extremity, as due to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).
2.  The criteria for service connection for peripheral neuropathy of the left upper extremity, as due to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for peripheral neuropathy of the right lower, as due to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for service connection for peripheral neuropathy of the left lower, as due to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

5.  The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

7.  The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

8.  For the entire rating period on appeal, the criteria for a disability rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

9.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the right hip have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes, 5010, 5251, 5252, 5253 (2015).

10.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the left hip have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes, 5010, 5251, 5252, 5253 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in August 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, SSA records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA examination in connection with his claims in May 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran's history was taken and a complete examination was conducted that included specific clinical findings.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue currently on appeal.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claims for service connection for peripheral neuropathy, a respiratory disorder, or his claimed bilateral ankle disorders.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence other than his own statements showing that his peripheral neuropathy is due to service or to a service-connected disability.  Notably, the Veteran maintains that his peripheral neuropathy is due to diabetes mellitus; however, the Veteran is not service connected for diabetes mellitus.  Further, the evidence does not show that the Veteran has been diagnosed with residuals of a respiratory disorder or a bilateral ankle disorder.  Accordingly, the Board finds that no further development of the Veteran's claims for service connection is not required as there is no evidence indicating that the Veteran's peripheral neuropathy disorder is due to a service-connected disability or directly related to service, or that the Veteran has a current respiratory or ankle disability.  

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of peripheral neuropathy (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) generally would apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Service Connection Analysis for Peripheral Neuropathy 

In his September 2007 claim for VA compensation benefits, the Veteran stated that he had peripheral neuropathy of the bilateral hands and feet "secondary" to type II diabetes mellitus.  The Veteran has not asserted, and the evidence does not otherwise suggest, that his peripheral neuropathy is directly related to service; as such, the Board will only address the theory of secondary service connection.

The Board finds that VA treatment records show complaints of pain and numbness to the upper and lower extremities.  See, e.g., February 2010 VA treatment record.  In a January 2014 VA treatment record, the Veteran was noted to have a history of peripheral neuropathy of the hands and feet.  It was indicated that controlling glucose levels would prevent additional damage.  

Upon review of the evidence of record, the Board finds that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities is not related to a service-connected disability.

As noted above, the Veteran has specifically asserted that his peripheral neuropathy is a result of his type II diabetes mellitus.  The January 2014 VA treatment record suggests that the Veteran's glucose level is related to the severity of the damage caused by peripheral neuropathy.  As such, the Board finds that the evidence suggests that the Veteran's peripheral neuropathy is, in fact, a result of his currently diagnosed diabetes mellitus.

Nonetheless, the Veteran is not currently service-connected for type II diabetes mellitus.  In a July 2003 rating decision, the Veteran was denied service connection for diabetes.  In the August 2008 rating decision (currently on appeal), the RO denied reopening the claim for service connection for diabetes as the evidence submitted was considered not to be new and material.  The Veteran did not disagree with the denial to reopen the claim for service connection for diabetes.  See Notice of Disagreement dated in October 2008.  As the Veteran is not currently service- connected for type II diabetes mellitus, his claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities as a due to diabetes mellitus are precluded.  

Service Connection Analysis for a Respiratory Disorder

The Veteran maintains that he has a respiratory disorder, claimed as upper respiratory infections and tuberculosis, that is a result of service.

Service treatment records include a May 1990 report of medical examination, conducted at service separation, where a clinical evaluation of the Veteran's lungs and chest was normal.  Diagnoses of a respiratory disorder, to include tuberculosis, were not noted.

The Board has reviewed all the evidence of record, to include both private and VA treatment records; however, the evidence does not show that the Veteran has been diagnosed with a respiratory disorder, to include upper respiratory infections or active residuals of tuberculosis. 

The evidence includes a June 2010 VA general examination.  During the evaluation, the examiner noted that there was no history of chest pain at rest or on exertion.  It was also noted that, while stationed in the Philippines in 1988, the Veteran received prophylactic INH therapy, although it was indicated that he never had signs or symptoms of active disease.  The examiner further indicated that follow-up xrays were noted to be unremarkable, the last of which was taken in February 2010.  The Veteran denied having pneumonia.  He also stated that he did have a cough, which had cleared.  The Veteran denied having a current cough and stated that his "wind is fairly good."  Upon physical examination, the Veteran's lungs were clear with fairly good breathing sounds bilaterally.  The examiner indicated that the Veteran had tuberculin conversion treated prophylactically with no evidence of active disease.

The Board has considered the Veteran's assertion that he has a respiratory disorder. As a lay person, the Veteran is competent to relate some symptoms that may be associated with a respiratory disorder, such difficulty breathing, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose a respiratory disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Respiratory disorders are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose (such as a chest x-ray), and manifest observable symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).

For these reasons, the Board finds that the Veteran does not have currently diagnosed respiratory disorder.  As the evidence does not show a currently diagnosed disorder, the claim must be denied.  Brammer, 3 Vet. App. at 225. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Bilateral Ankle Disorder

The Veteran maintains that he has a bilateral ankle disorder that is related to injuries sustained during service.

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran does not have a current left or right ankle disability.

Service treatment records reflect that the Veteran sustained a left ankle sprain in May 1988 after tripping on a pallet.  In March 1989, the Veteran was treated for a mild to moderate left ankle sprain.  Regarding the right ankle, in April 1986, the Veteran was noted to have a Class I sprain of the right ankle, but no fracture.  In a May 1990 service separation examination report, a clinical evaluation of the Veteran's feet and lower extremities were normal.  A left or right ankle disorder was not noted.  Further, in a May 1990 report of medical history, completed by the Veteran at service separation, he specifically checked "no" as to having foot trouble and did not indicate any ankle problems.

Following service separation, private and VA treatment records are negative for any complaints, diagnoses, or treatment for an ankle disorder.  In a May 2008 VA spine and hip examination, the Veteran reported that both ankles felt okay.  The Veteran indicated that he had sprained his ankles in the past, but reported that this was "no longer a problem."

The Board has considered the Veteran's assertion that he has a bilateral ankle disorder.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with an ankle disorder, such as pain, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose a respiratory disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Further, although the Veteran now claims that he has a bilateral ankle disorder, his statements have been inconsistent with other evidence of record.  As noted above, during the May 2008 VA examination, the Veteran specifically denied having any ankle problems.  As such, the Board finds the Veteran's statements not credible as to having any current symptoms associated with his right or left ankles.   

For these reasons, the Board finds that the Veteran does not have currently diagnosed bilateral ankle disability.  As the evidence does not show a currently diagnosed disorder, the claims must be denied.  Brammer, 3 Vet. App. at 225. Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 
Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7.  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination. Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45.  See DeLuca, 8 Vet. App. 202.
With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

Increased Rating Analysis for Lumbar Spine Disability

The Veteran maintains that his lumbar spine disability is more severe than what is contemplated by the currently assigned 20 percent disability rating.  The Veteran's lumbar spine disability has been appropriately rated under Diagnostic Code 5237 for lumbosacral strain.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2015). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

Upon review of all the evidence of record, lay and medical, the Board finds that, for the entire rating period on appeal, the Veteran's lumbar spine disability was not manifested by limitation of forward flexion to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

The evidence includes a May 2008 VA examination where the Veteran complained of back pain.  He stated that he took oral medication for the pain.  During the evaluation, it was noted that the Veteran did not use a cane or a brace and he could walk for 20 minutes and drive for 90 minutes.  The Veteran reported subjective feelings of pain, weakness, and being easily fatigued.  He also stated that he experienced flare-ups with standing, walking, driving, and laboring.  The examiner noted that percussion of the flexed spine was not painful.   Range of motion testing provided the following results: 95 degrees flexion, 8 degrees extension, 20 degrees right lateral bending, 15 degrees left lateral bending, 15 degrees right rotation, and 20 degrees left rotation.  The Veteran reported pain with movement.  Repetitive movement did not cause additional loss of movement; however, the examiner did estimate an additional loss of 35 degrees in flexion during flare-ups (i.e., to 60 degrees in flexion).  The examiner also indicated that the Veteran had not been prescribed bed rest as a means of treatment and there was no evidence of episodes of incapacitation.  Reflexes and muscle strength were normal. 

Post-service VA and private treatment records do not show, and the Veteran has not asserted, that there has been worsening back symptoms since the last VA examination.  The Veteran has continued to complain of back pain, but this was adequately considered in the May 2008 VA examination.  As such, the Board finds that further examination is not warranted. 

After a review of all the evidence, both lay and medical, the Board finds that an increased rating in excess of 20 percent for a lumbar spine disability is not warranted for the entire increased rating period on appeal.  Even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 
38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence still does not show that the lumbar spine disability more nearly approximates the criteria for a higher disability rating of 40 percent.  Such factors that may additionally limit motion and function were considered and assessed by the VA examiner.  The VA examination of record reflects, at worst, flexion to 60 degrees during flare-ups.  The VA examination report and the remaining treatment notes of record do not show unfavorable ankylosis of the entire thoracolumbar spine as required by a 40 percent disability rating.  For these reasons, the Board finds that the Board finds that the evidence of record does not demonstrate forward flexion of the lumbar spine to 30 degrees or less or objective findings of ankylosis of the thoracolumbar spine. 

The Board further finds that the evidence of record, both lay and medical, does not demonstrate that the Veteran has sustained incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. During the May 2008 VA examination, the Veteran did not report any incapacitating episodes and the VA examiner specifically noted that the Veteran did not require bed rest as a result of his lumbar spine disability.

For these reasons, the Board finds that a rating in excess of 20 percent for the Veteran's lumbar spine disability is not warranted as the evidence does not more demonstrate incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The Board notes that a discussion for separate evaluations for a neurological disability is not warranted at this time.  During the May 2008 VA examination, there were no subjective or objective indications of a neurological disorder associated with the lumbar spine disability.  Further, the remaining evidence of record shows that the Veteran has complained of numbness in his right arm stemming from his neck.  He has been diagnosed with cervical radiculopathy; however, a neurological disorder as due to the lumbar spine disability has not been diagnosed.  As such, a separate evaluation for a neurological disability is not warranted at this time.

Increased Rating Analysis for Right and Left Hip Disabilities

The Veteran maintains that his right and left hip disabilities are more severe than what is contemplated by the currently assigned 10 percent disability ratings.  The Veteran's hip disabilities have been appropriately rated under Diagnostic Code 5010-5252 for limitation of flexion of the thigh associated with hip joint arthritis.   

The Board notes that arthritis due to trauma of a major joint, for which each hip is currently rated 10 percent disabling, is to be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. §§ 4.45(f), 4.71a, Diagnostic Code 5010 (2015).  When limitation of motion of the joint is non-compensable under the appropriate Diagnostic Code(s), a rating of 10 percent is to be applied.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015). 

Normal ranges of motion of the hip are for hip flexion from 0 degrees to 125 degrees and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II. Limitation of motion of the hip or thigh may be rated under Diagnostic Code 5250 (ankylosis of the hip), Diagnostic Code 5251 (limitation of extension), 5252 (limitation of flexion), or Diagnostic Code 5253 (impairment of the thigh).

Diagnostic Code 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  Id.

Under Diagnostic Code 5253, impairment of the thigh may be rated based on limitation of abduction, limitation of adduction, or limitation of rotation.  A 10 percent rating will be assigned for limitation of rotation where the individual cannot toe-out more than 15 degrees on the affected leg, or for limitation of adduction where the individual cannot cross the legs.  A 20 percent rating will be assigned for limitation of abduction where there is motion lost beyond 10 degrees.  Id.

The evidence includes a May 2008 VA examination.  During the evaluation, the Veteran reported pain in both thighs, which was noted to be worse on the right.  Driving for more than 90 minutes or walking for more than 20 minute increased his right hip pain.  The Veteran reported subjective feelings of pain, weakness, and 
fatigue.  He stated that he had flare-ups of the right hip with activities including standing, walking, driving, and laboring.  Resting an hour was noted to be helpful in alleviating some symptoms.   Upon range of motion testing, the hips demonstrated motion from 0 to 135 bilaterally.  Rotation and abduction were normal and equal.  Repetitive use testing did not cause flare-up or additional loss of motion in either hip during the examination.  However, there was mild pain at the right hip with these movements and it was throughout the full motion.  Both hips were nontender during the examination.  Hip pain was mostly in the right and was worse anteriorly.  The examiner also noted that right hip flexion would be additionally limited by 35 degrees during a flare-up (i.e, to 100 degrees).  

Post-service VA and private treatment records do not show, and the Veteran has not asserted, that there has been worsening bilateral hip symptoms since the last VA examination.  The Veteran has continued to complain of hip pain, but this was adequately considered in the May 2008 VA examination.  As such, the Board finds that further examination is not warranted. 

The Board notes that the Veteran has never manifested ankylosis of either hip and no evidence of record throughout the claims period has demonstrated a flail joint or impairment of the femur (to include fractures or malunion).  Thus, the Board finds that Diagnostic Codes 5250, 5254, and 5255 are not for application in this case. Instead, the Board must determine whether increased ratings are warranted for the Veteran's hip disabilities under Diagnostic Codes 5251-5253 pertaining to limitation of motion and impairment of the thigh. 

In order to receive a higher, 20 percent or above rating for the Veteran's bilateral hip arthritis, the evidence would have to indicate that the Veteran had flexion limited to 30 degrees or less; ankylosis or abduction limited beyond 10 degrees.  Here, the evidence has not shown that the Veteran has ankylosis, his flexion was at worst to 100 degrees in the right hip (during flare-ups), and to 135 degrees in the left hip.  Repetitive use testing did not additionally limit motion of either hip.  In this regard, the Board has specifically considered the Court's holdings in DeLuca; however, the evidence fails to show that such symptoms result in functional loss of flexion of 45 degrees or more.  As such, the Veteran is not entitled to a higher rating for his right or left hip disability.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's spine disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The General Rating Formula for Diseases and Injuries of the Spine specifically provides for disability ratings based on limitation of motion, including due to pain and other orthopedic factors, such as fatigability, which are part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  In this case, considering the lay and medical evidence, the Veteran's spine disability has been manifested by pain, and flexion, at worst, to 60 degrees during flare-ups.  The schedular rating criteria specifically allows for different ratings based on the severity of the limitations of motion of the spine. 

Regarding the Veteran's bilateral hip disability, the evidence has not shown that the Veteran has ankylosis.  Further flexion was at worst to 100 degrees in the right hip (during flare-ups), and to 135 degrees in the left hip.  The rating criteria specifically provides for disability ratings based on limitation of motion, including due to pain and other orthopedic factors, such as fatigability, which are part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1. I n this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the functional limitation (lifting, standing, walking) and the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Further, the Veteran is in receipt of a 100 percent schedular disability rating for the service-connected psychiatric disability (bipolar disorder).  Assignment of a total schedular rating does not automatically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) (West 2014) by having an "additional" disability of 60 percent or more ("housebound" rate)).  In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.

Notwithstanding the schedular 100 percent rating assigned for the Veteran's service-connected bipolar disorder, his other service-connected disabilities alone or together do not meet the criteria for the assignment of a TDIU during the time period on appeal, nor have they been shown to render him unable to secure or follow a substantially gainful occupation.  Here, to award a separate TDIU rating, in addition to the schedular 100 percent rating based on the Veteran's service-connected bipolar disorder would result in duplicate counting of disabilities.  38 C.F.R. § 4.14 (2015).  As such, the issue of entitlement to a TDIU is rendered moot.  Sabonis v. Brown, 6 Vet. App. 426 (1994).





















							[CONTINUED ON NEXT PAGE]
ORDER

Service connection for peripheral neuropathy of the right upper extremity, as due to diabetes mellitus, is denied.

Service connection for peripheral neuropathy of the left upper extremity, as due to diabetes mellitus, is denied.

Service connection for peripheral neuropathy of the right lower, as due to diabetes mellitus, is denied.

Service connection for peripheral neuropathy of the left lower, as due to diabetes mellitus, is denied.

Service connection for a respiratory disorder, claimed as upper respiratory tract infection and tuberculosis, is denied.

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.

A disability rating in excess of 20 percent for the thoracolumbar spine disability is denied.

A rating in excess of 10 percent for degenerative joint disease of the right hip is denied.

A rating in excess of 10 percent for degenerative joint disease of the left hip is denied.


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


